Citation Nr: 1634690	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  13-02 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for service-connected residuals of in-grown toenail, right great toe.

2.  Entitlement to service connection for irritable bowel syndrome (IBS).  

3.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The appeal was remanded in June 2015.   

In pertinent part, the RO in a July 2015 rating action denied service connection for sleep apnea and IBS.  The Veteran noted disagreement with these denials in August 2015.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's residuals of in-grown toenail of the right great toe are manifested by painful motion, recurring infection, nail deformity, and a persistent foreign sensation in the right great toe.


CONCLUSION OF LAW

Throughout the appellate period, the Veteran meets the criteria for a 10 percent evaluation for painful motion of the right great toe, but does not meet the criteria for an evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Code 5284 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA's duty to notify was satisfied by a letter dated in April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Based on inservice treatment, service connection for the residuals of in-grown toenail of the right great toe was granted by the RO decision in August 1980.  The Veteran's residuals of in-grown toenail of the right great toe were originally rated as non-compensable, 38 C.F.R. § 4.71a, Diagnostic Code 5284. 

Under Diagnostic Code 5284, a 10 percent rating is assigned for foot disability productive of moderate impairment.  A 20 percent rating contemplates foot disability productive of moderately severe impairment.  30 percent rating is warranted for foot disability productive of severe impairment. 40 percent rating is assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284. 

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 5284.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Board finds that the medical and lay evidence reflects that the Veteran's residuals of in-grown toenail of the right great toe warrants an increase to 10 percent rating throughout the appeal period under Diagnostic Code 5284 and a higher evaluation is not warranted under this code or another diagnostic code.

The Board finds that the level of severity of the Veteran's residuals of in-grown toenail of the right great toe did not significantly change during the course of his appeal.  In light of the Veteran's consistent reports of pain on standing and walking, nail deformity, and a persistent foreign sensation, the Board finds that the Veteran's disability most nearly approximates the functional equivalent of moderate impairment.

At the VA examination conducted in April 2011, the Veteran reported that the right great toenail was removed in 1967.  His current symptoms included pain, tenderness, recurring infection, and redness.  On examination there was no objective evidence of painful motion, swelling, instability, weakness, or weight bearing.  There was tenderness over the nail bed.  The right great toenail was thickened.  His gait was normal.

At the most recent VA examination in October 2015, the Veteran reported continued pain to the right toe.  He stated that he loses the toenail once a year.  He indicated that at times, it felt like a string was wrapped around the toe and squeezed.  He reported pain with increased activity.  He has to alter his gait in order to keep his right toe from touching the shoe.  He had to elevate his right toe at night.  On examination, there was noted pain on movement and during locomotion.  There was pain with weight bearing and non-weight-bearing.  The Veteran reported that during flare-ups or on repetitive use, he walked differently in order to protect his toe.  

In light of the evidence of record, the Board finds that the Veteran has manifested a right toe disability that approximates a moderate impairment due to symptoms of painful motion, recurrent infected ingrown toenail, and nail deformity.

The evidence documented above does not show right toe disability productive of moderately severe impairment.  There was no noted swelling, callouses, extreme tenderness, or need of assistive devices.  Accordingly, a higher rating is not warranted at any time.  Claw foot (pes cavus), malunion or nonunion of tarsal or metatarsal bones, or symptoms of flatfoot are not demonstrated. 

For all the foregoing reasons, the Board finds that 10 percent, but no higher, rating for the residuals of in-grown toenail of the right great toe is warranted throughout the appeal period, but that a rating in excess of 10 percent is not warranted at any time pertinent to this appeal. 

The above determination is based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point have the Veteran's residuals of in-grown toenail of the right great toe been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the disability picture resulting from the Veteran's service-connected residuals of in-grown toenail of the right great toe, is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The discussion above reflects that the symptoms and effects of the Veteran's in-grown toenail of the right great toe are contemplated by the applicable rating criteria.  The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's residuals of in-grown toenail of the right great toe take account of both the individual symptoms and the overall impairment caused by the his symptoms of painful motion, recurrent infected ingrown toenail, and a persistent foreign sensation.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned 10 percent disability rating.  The criteria for the ratings currently assigned reasonably describe the Veteran's residuals of the right great toe disability level and symptomatology.   

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations"  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  



ORDER

An initial evaluation of 10 percent for residuals of in-grown toenail of the right great toe is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

As referred to above, in July 2015, the RO notified the Veteran of its denial of his claims for service connection for sleep apnea and IBS.  The next month, VA received the notice of disagreement (NOD) to the July 2015 denial of his claims for service connection.  The RO has not issued a statement of the case (SOC).  An unprocessed notice of disagreement should be remanded, not referred, to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a SOC with respect to the claims for service connection for sleep apnea and IBS.  The Veteran is advised that a timely substantive appeal will be necessary to perfect the appeal as to this disability to the Board.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


